Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 1 of 9 PageID 5




                               EXHIBIT "A"
            RECEIVED AS STATUTORY REGISTERED AGENT
on 13 May, 2021 and served on defendant or named party on 26 May, 2021
             by the Florida Department of Financial Services
                                                                         Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 2 of 9 PageID 6
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 3 of 9 PageID 7
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 4 of 9 PageID 8
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 5 of 9 PageID 9
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 6 of 9 PageID 10
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 7 of 9 PageID 11
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 8 of 9 PageID 12
Case 8:21-cv-01304-VMC-JSS Document 1-1 Filed 05/28/21 Page 9 of 9 PageID 13
